In an action to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated September 25, 1995, as granted the defendants’ motion to vacate their default in answering the complaint.
Ordered that the order is affirmed, with costs.
The defendants proffered a reasonable excuse for their default in interposing an answer and a meritorious defense (see, Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.